DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a rotation operation unit” and “a decoder ”in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

1.	Claim 15 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Publication No. 2014/0016698 A1) in view of  Alshina et al. (US Publication No. 2009/0110317 A1).

Regarding claim 1,
Joshi et al. meets the claim limitations, as follows:
A method of decoding an image, the method comprising: 
determining at least one coding unit for splitting a current frame that is one of at least one frame included in the image; (i.e. partitioning unit 35 partitions the data into video blocks, such as a quadtree structure of  LCUs and CUs as shown in Fig. 4. )(Fig. 2 and 4, para[0071])
determining at least one prediction unit and at least one transformation unit included in a current coding unit that is one of the at least one coding unit; (i.e. FIG. 4 is a block diagram illustrating a CU 100 partitioned into one or more PUs 102, 104 
obtaining residual sample values by inversely transforming a signal obtained from a bitstream; (i.e. the residual blocks are obtained by using inverse transform processing unit 88. )(Fig. 3, para[0136])
obtaining a modified residual sample value by performing a rotation operation on the residual sample values included in a current transformation unit that is one of the at least one transformation unit (i.e. Rotation unit 94 may rotate the residual block in order to reverse rotation performed during encoding)( Fig. 3, para[0101])
generating a reconstructed signal included in the current coding unit by using a predicted sample value included in the at least one prediction unit (i.e. The predictive block generated from prediction processing unit 81 ) and the modified residual sample value (i.e. the pixel difference values of the residual block are summed with corresponding predictive pixel values of the corresponding predictive blocks to generate the reconstructed block.)(Fig. 3, para[0105]) 
wherein the rotation operation is performed (i.e. a rotation unit included in a video encoder or a video decoder determines whether to rotate the residual block prior to coding residual data of the residual block. ).(Fig. 3, para[0027],[0103]) 
Joshi et al. does not explicitly disclose the following claim limitations:
the rotation operation is performed by applying a rotation matrix kernel to coordinates. 
However, in the same field of endeavor Alshina et al. discloses the deficient claim limitations, as follows:
the rotation operation is performed by applying a rotation matrix kernel to coordinates. (i.e. Equation 1 and 2 shows the rotation matrix of a coordinate axis. Note, both equations are similar to equation 1 disclosed by applicant.  )(para[0036]-[0039] and [0049])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Joshi with Alshina to use a rotation matrix to perform the rotation of residual samples, the motivation being to provide more efficient compression (Alshina’s Abstract).
 
Regarding claim 2, the rejection of claim 1 is incorporated herein.
Joshi et al. meets the claim limitations, as follows:
The method of claim 1, wherein the obtaining of the modified residual sample value comprises obtaining a modified residual signal by performing the rotation operation, based on at least one of a position of a sample in the current transformation unit at which the rotation operation is started (i.e. the rotation unit determines a type of boundary at two or more edges of the residual block, and then determines whether to rotate the residual block based on the type of boundary at the edges in order to reposition the residual data. The boundary or edges implies position information.)(para[0007],[0063]), an order in which the rotation operation is performed on the current transformation unit, and an angle by which the coordinates are shifted through the rotation operation.(i.e. rotation unit 66 or 94 may apply the determined rotation value to the residual block in a counterclockwise direction. Here rotation value in a counterclockwise direction is the rotation angle, such as 0, 180, 270 degree.)(Fig. 3, para[0083], para[0134])
 
Regarding claim 3, the rejection of claim 2 is incorporated herein.
Joshi et al.  meets the claim limitations, as follows:
The method of claim 2, wherein the obtaining of the modified residual sample value comprises: 
determining at least one of the position of the sample at which the rotation operation is started, the order in which the rotation operation is performed, or the angle by which the coordinates are shifted, based on at least one of an intra-prediction mode performed with respect to the current coding unit, a partition mode for determining the at least one prediction unit, and a size of a block on which the rotation operation is performed; (i.e. When a transform is skipped for intra-prediction residual blocks, the high energy residual data typically concentrates at the bottom right corner such that the 180 degree rotation will improve entropy coding efficiency.)(para[0083])
obtaining the modified residual signal by performing the rotation operation, based on at least one of the position, the order, or the angle (i.e. a rotation unit included in a video encoder or a video decoder determines whether to rotate the residual block prior to coding residual data of the residual block. ).(Fig. 9, para[0027]) 

Regarding claim 4, the rejection of claim 3 is incorporated herein.
Joshi et al.  meets the claim limitations, as follows:
The method of claim 3, wherein the determining of the at least one of the position of the sample at which the rotation operation is started, the order in which the rotation operation is performed, and the angle by which the coordinates are shifted comprises, when the intra-prediction mode performed with respect to the at least one prediction unit is a directional intra-prediction mode, determining at least one of the position of the sample at which the rotation operation is started, the order in which the rotation operation is performed, and the angle by which the coordinates are shifted, based on a prediction direction used in the directional intra-prediction mode. (i.e. When a transform is skipped for intra-prediction residual blocks, the high energy residual data typically concentrates at the bottom right corner such that the 180 degree rotation will improve entropy coding efficiency.)(para[0083])
 
Regarding claim 8, the rejection of claim 1 is incorporated herein.
Joshi et al. meets the claim limitations, as follows:
The method of claim 1, wherein the obtaining of the modified residual sample value by performing the rotation operation comprises: 
obtaining first information (i.e. transform skipping indicated by the associated syntax elements)( Fig. 6, para[0135]-[0137]) for each predetermined data unit from the bitstream, the first information indicating whether the rotation operation is to be performed when prediction is performed in a predetermined prediction mode 
obtaining the modified residual sample value by performing the rotation operation on at least one transformation unit included in the predetermined data unit, based on the first information. (i.e. rotation unit 94 rotates the residual block by a determined rotation value (150).).(Fig. 6, para[0137]-[0139])

Regarding claim 9, the rejection of claim 8 is incorporated herein.
Joshi et al. meets the claim limitations, as follows:
The method of claim 8, wherein the obtaining of the modified residual sample value comprises: 
when the first information indicates that the rotation operation is to be performed, obtaining, from the bitstream, second information indicating a rotation-operation performance method (i.e. entropy encoding unit 56 may encode syntax elements that indicate whether to rotate the residual block for the video decoder. );(para[0134]) 
determining a method of performing the rotation operation on the current coding unit, based on the second information (i.e. The rotation value is signaled explicitly in the bitstream for the decoder to determine rotation angle. );(para[0134])  
obtaining the modified residual sample value by performing the rotation operation on the current transformation unit according to the determined method  
wherein the determined method is configured based on at least one of the position of the sample at which the rotation operation is started, the order in which the rotation operation is performed, or the angle by which the coordinates are shifted (i.e. The rotation value is signaled explicitly in the bitstream for the decoder to determine rotation angle. );(para[0134])  

Regarding claim 10, the rejection of claim 8 is incorporated herein.
Joshi et al. meets the claim limitations, as follows:
The method of claim 8, wherein the obtaining of the first information comprises: 
when a prediction mode, indicated by the first information, in which the rotation operation is to be performed is the same as a prediction mode performed with respect to the current coding unit (i.e. transform skipping indicated by the associated syntax elements)(Fig. 6, para[0135]-[0137]), obtaining second information for each of the at least one coding unit from the bitstream, the second information indicating whether the rotation operation is to be performed on the current coding unit (i.e. syntax elements that indicate whether to rotate the residual block.);(para[0134]) 
performing the rotation operation on the current coding unit, based on the second information (i.e. rotation unit 94 rotates the residual block by a determined rotation value (150).).(Fig. 6, para[0137]-[0139])


Joshi et al. meets the claim limitations, as follows:
The method of claim 10, wherein the performing of the rotating operation on the current coding unit, based on the second information, comprises: 
when the second information indicates that the rotation operation is to be performed on the current coding unit, obtaining third information for each of the at least one transformation unit from the bitstream (i.e. syntax elements that indicate whether to rotate the residual block.);(para[0134]), the third information indicating a method of performing the rotation operation on the current coding unit(i.e. The rotation value needs to be signaled explicitly in the bitstream.);(para[0134]); 
obtaining the modified residual sample value by performing the rotation operation on the current coding unit according to the method indicated by the third information  (i.e. rotation unit 94 rotates the residual block by a determined rotation value (150).).(Fig. 6, para[0137]-[0139]) 
wherein the method is configured based on at least one of the position of the sample at which the rotation operation is started, the order in which the rotation operation is performed, or the angle by which the coordinates are shifted (i.e. The rotation value is signaled explicitly in the bitstream for the decoder to determine rotation angle. );(para[0134])  

Regarding claim 13, the rejection of claim 10 is incorporated herein.
Joshi et al. meets the claim limitations, as follows:
The method of claim 10, wherein the predetermined data unit comprises a largest coding unit, a slice, a slice segment, a picture, or a sequence, which includes the current coding unit (i.e. partitioning unit 35 partitions the data into video blocks, such as a quadtree structure of  LCUs and CUs as shown in Fig. 4. )(Fig. 2 and 4, para[0071])

Regarding claims 14 and 15, all claimed limitations are set forth and rejected as per discussion for claim 1. Here, discloses CRM (i.e. computer-readable storage media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage)(para[0173])

Allowable Subject Matter
1.	Claims 5-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488